REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims 26-49 are allowed over the prior art of record , Vasseur et al. (Pub No : US 2017/0310691 A1) .
The prior art of record does not disclose limitations of “propagate the organizational element to the second network to modify the topology of the second network to create a system of nodes in the second network in accordance with the system definition,
wherein the system of nodes are less than all nodes in the second network and organized as a tree with the device as a root of the tree; receive a request from the first network for the system, the request received at a single endpoint for the OCF collection hosted by the device; and fulfill the request by interacting with the nodes through messages communicated through the tree to avoid nodes in the second network from relaying the messages.”  as recited in Applicant's claims 26-49. 
Claims 26-49 of the instant application are allowed over said prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455